Citation Nr: 1742260	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-34 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability as secondary to service-connected status post right total knee replacement.

2.  Entitlement to service connection for left knee degenerative joint disease (DJD) as secondary to service-connected status post right total knee replacement.


REPRESENTATION

Appellant represented by: Arizona Department of Veteran Services


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1982 to June 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, inter alia, denied the Veteran's request to reopen a previously denied claim for entitlement to service connection for a left knee disability.  After the Veteran timely appealed, the RO, in an October 2013 statement of the case, appeared to reopen the claim and deny it on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate each claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board must therefore first decide whether new and material evidence to reopen the claim has been received.

The Board notes that in February 2011, the Veteran requested a hearing before a decision review officer (DRO).  In February 2013, the Veteran and his representative accepted a rescheduled examination/medical opinion in lieu of the requested DRO opinion.  Likewise, in his December 2013 VA Form 9, the Veteran requested a hearing before the Board.  However, in November 2016, the Veteran reported that he wished to withdraw his hearing and forward his appeal directly to the Board.  The Board will therefore proceed with a decision in this case without a hearing.


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for a left knee disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  

2.  Evidence received since the April 2007 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim for service connection for a left knee disability.  

3.  The evidence is at least evenly balanced as to whether the Veteran's left knee DJD was caused by his service-connected status post right total knee replacement.  


CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied the claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

2.  Evidence received since the April 2007 rating decision is new and material, and the criteria for reopening of the claim for entitlement to service connection for a left knee disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  With reasonable doubt resolved in favor of the Veteran, his left knee DJD is the result of his status post right total knee replacement.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claim for entitlement to service connection for a left knee disability, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

A.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim for service connection for a left knee disability was previously denied in an April 2007 rating decision.  The pertinent evidence then of record consisted of service treatment records (STRs); VA treatment records, dated February 10, 2004, to October 18, 2006; and private medical records dated March 2007.  Service connection was denied on both a direct and secondary basis.  The basis for the secondary denial was a lack of relationship between the left knee disability and the service connected right knee arthritis (as the disability was then characterized).

Although notified of the April 2007 denial, the Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the April 2007 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence added to the claims file since the final April 2007 rating decision includes a nexus opinion provided by the Veteran's physical therapist where she opined that the Veteran's left knee disability was caused by years of "favoring" the right knee after it was injured in 1984. 

The Board finds that the above-described evidence provides bases for reopening the claim for service connection for a left knee disability.  Specifically, the physical therapist's statements concerning the relationship between the Veteran's left and right knee are "new" in that they were not before the agency decision makers at the time of the April 2007 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the basis for the prior denial, i.e., the lack of a relationship between the left knee disability and service-connected right knee arthritis.  

Thus, the private nexus opinion that the Veteran submitted relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability and also raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 110.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left knee disability, to include as secondary to status post right total knee replacement, have been met.

B.  Service Connection

The Veteran contends that his left knee DJD was a result of his service-connected status post right total knee replacement. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b) (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.   

For the following reasons, the Board finds that service connection for the Veteran's left knee disability, on a secondary basis, is warranted. 

The Veteran's STRs reflect that he received treatment for a right knee injury during service.  He was subsequently discharged for medical reasons pertaining to his right knee in June 1985.  There are no records of treatment or complaint of a left knee injury in service.  

The earliest report of left knee pain began in 2004.  Medical treatment records reflect that in December 2006, the Veteran underwent a magnetic resonance imaging (MRI) of his knees which showed moderate knee joint effusion.  The Veteran was diagnosed with joint effusion, degenerative changes of patellar cartilage including a tiny osteochondral defect, and degenerative chondral thinning of the medial and lateral compartments with mild degenerative signal abnormalities of posterior band medial meniscus.  The examiner reported that the Veteran had DJD of the left knee. 

In March 2007, the Veteran underwent a VA examination for his left knee.  The Veteran reported that he woke up one morning in May 2006 with a painful swollen left knee and was told by a private doctor that he had a torn left medial meniscus.  The Veteran reported that he had a right knee dislocation in 1984 while in service.  Upon examination, the Veteran had some swelling and pain both medially and laterally.  The examiner opined that the Veteran's left knee is less likely as not (less than a 50/50 probability) caused by or a result of his service-connected right knee disability.  As rationale, the examiner stated that the Veteran had an onset of the left knee condition in the past year.  The examiner further explained that the Veteran was significantly overweight with a weight of 275 pounds and a body mass index (BMI) of 38.  The examiner reported that in addition, the Veteran was able to work at a significantly physically taxing occupation until two years ago, and had no gait abnormality or leg length discrepancy.  Therefore, the examiner found that the left knee was not as likely as not due to the service-connected right knee disability.  He concluded that the left knee disability was most likely due to obesity and previous occupational stress.  When asked to opine whether the left knee was permanently aggravated by the service-connected right knee disability, the examiner reported that the left knee was less likely as not (less than a 50/50 probability) permanently aggravated by the right knee disability.  As rationale, the examiner referred to the rationale regarding causality, and added that the left knee would be present in current form due to body habitus (morbid obesity) and former occupation.  He concluded that it is not changed by the service-connected right knee disability.  

In June 2009, radiology testing was conducted where on the left knee, moderate medial and mild to moderate later compartment joint space loss was noted.  Well corticated ossification was projected over the distal patellar tendon adjacent to the tibia tuberosity where the examiner noted could be due to old injury or Osgood-Schaltter's.  No acute appearing left knee fracture or dislocation was identified. 

In August 2009, the Veteran underwent a VA examination where his left knee symptoms were noted as pain, stiffness, weakens, decreased speed of joint motion, and grinding.  The examiner reported that antalgic gait was seen.  No medical opinion was provided at that time.  

In March 2011, the Veteran submitted an opinion from his physical therapist (PT).  The PT reported that the Veteran was referred to her for post-operative physical therapy in December of 2007.  The Veteran reported that he had no previous injury to his left knee and reported that in 1997, he began to have left knee pain as a result of overuse due to the compromised function of his right knee.  The PT reported that in the course of the right knee getting better post surgically, the left knee pain subsided significantly.  She stated that the Veteran now reported that in the past year and a half, his left knee has become a major problem for him.  She opined that with no previous history of any direct injury to the left knee, she believed that the left knee problem is caused by years of "favoring" the right knee after it was injured in the military in 1984.

In March 2013, the Veteran underwent a VA examination.  The Veteran reported that his left knee popped, grinded and he experienced intermittent discomfort.  He further reported that his left knee started to bother him about 10 years ago.  The examiner opined that the Veteran's left knee disability is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  As rationale, the examiner noted that the first documentation of let knee pain was in 2004 which became more consistent in 2006 when his weight peaked at 300 pounds.  The examiner reported that at the time of his MRI in 2006, no tears were seen on the left knee, but rather mild DJD. The examiner reported that there was no history of a left knee injury but evidence of Osgood Schlatter's was present on the left knee versus evidence of old injury.  He reported that the Veteran could not recall either of these two events or diagnoses in the past.  The examiner reported that there are no medical treatment notes on the Veteran from 1985 until 1998, which the latter date being for a right knee surgery.  The examiner stated that the Veteran has worked in manual labor the majority of his life, with obesity contributing to the severity of current changes in his knees, requiring a total knee replacement, than would otherwise be expected were it not for these factors.  As to the Veteran's altered gait, the examiner reported that he has chronic back pain with severe degenerative disc disease and sciatica symptoms which could result in altered gait.  

The examiner also determined a baseline level of severity of the left knee disability based upon medical evidence available.  The examiner found that the current severity of the left knee disability was greater than the baseline.  The examiner opined that the Veteran's left knee disability at least as likely as not aggravated beyond its natural progression by the service-connected right knee disability.  As rationale, the examiner reported that although the Veteran has mild DJD in his left knee, his chronic obesity over the years has added additional strain on his joints, causing compression of the cartilage in his knees at a young age.  The examiner noted that at the time of the examination, the Veteran's gait was mildly antalgic, and his calf/thigh circumferences appeared equal.  The examiner further reported that the Veteran has had various surgeries to his right knee beginning in 1998, and documentation of antalgia since only 2007.  He further reported that left knee DJD was first found in 2006 with no documentation from 1985 until 1998, during which time he appeared to be doing manual labor.  

Upon review of the evidence of record, the Board finds that service connection for left knee DJD, on a secondary basis, is warranted.  

At the outset, the Board notes that the Veteran does not contend, and the evidence does not suggest, that his left knee DJD is related to service.  Rather, in his October 2006 application for compensation and thereafter, the Veteran has specifically contended that his left knee DJD is due to his service-connected right knee status post right total knee replacement. 

There are conflicting medical opinions regarding a nexus between the Veteran's current left knee DJD and his service-connected right knee disorder; each opinion is flawed as they did not provide significant rationales based on an accurate characterization of the evidence of record and relevant medical literature.  

Significantly, the March 2007 and March 2013 VA examiners did not fully take into consideration the Veteran's statements and medical evidence of record.  Specifically, the March 2007 VA examiner did not address that the Veteran reported a torn left medial meniscus in 2006 and any relation that might have to the Veteran's right knee disability.  The March 2013 VA examiner did not address the March 2011 opinion from the Veteran's physical therapist.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  The March 2007 and March 2013 VA examiners based their opinion without full consideration of the Veteran's medical history, noting that the claims file was made available for their review.  Thus, the opinions are inadequate.  

Although the PT's rationale was not extensive, reading her opinion as a whole and in context of the evidence of record, to include her familiarity with the Veteran's left knee disability and right knee disability, as well as the consistency of the Veteran's statements, the Board finds that her positive opinion is entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The positive opinion took into account the Veteran's statements and was by a physical therapist that treated the Veteran post operatively for his right knee disability.  Moreover, while her medical opinion relied, in part, on the history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the Veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board has found the Veteran's statements to be credible.  Moreover, the fact that the opinion was given by a PT does not diminish its probative value.  See Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007) (a nurse, nurse practitioner, or other non-physician health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient).

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current left knee DJD is related to his service-connected status post right total knee replacement.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left knee DJD on a secondary basis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim of entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a left knee DJD as secondary to service-connected status post right total knee replacement is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


